United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norwood, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0737
Issued: November 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 22, 2018 appellant filed a timely appeal from a November 7, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish a left knee condition
causally related to the accepted February 16, 2017 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 7, 2017 appellant, then a 49-year-old sales and distribution associate, filed a
traumatic injury claim (Form CA-1) alleging that on February 16, 2017 she sprained her left knee
when she stepped up on a bumper to use a scanner. She did not stop work.
The employing establishment provided an authorization for examination and/or treatment
Form CA-16 dated March 8, 2017.
By development letter dated March 13, 2017, OWCP advised appellant that the evidence
of record was insufficient to establish her claim. It advised her that she should submit a medical
report from her physician with an explanation as to how the alleged work incident caused or
aggravated the claimed condition. OWCP afforded appellant 30 days to submit the necessary
evidence.
In a March 6, 2017 report, Dr. David Olson, Board-certified in preventative medicine,
noted that appellant injured her left knee at work on February 15, 2017.2 He related that she had
a probable bucket handle tear of her left knee meniscus.
In a March 7, 2017 handwritten note, Kenneth Jenks, a physician assistant, indicated that
appellant was to limit her work to four hours daily with no extensive standing/walking. He noted
that he anticipated that she would have surgery in three weeks. In an attending physician’s report
portion of Form CA-16 Authorization for Examination and/or Treatment dated March 31, 2017,
Mr. Jenks noted that appellant sustained a tear of her medial meniscus when she stepped on a
bumper. He checked a box marked “yes” indicating that he believed that her injury was related to
the described employment activity.
In a March 9, 2017 report of a magnetic resonance imaging (MRI) scan of appellant’s left
knee, Dr. Patrick Messeril, a Board-certified radiologist, found a full thickness radial tear of the
root attachment of the posterior horn of the medial meniscus, with associated moderate sized bone
contusion of the media tibial plateau. He also noted a small joint effusion.
In a March 10, 2017 x-ray report, Dr. Thomas Sanders, a Board-certified orthopedic
surgeon, noted a negative examination of appellant’s left knee.
By decision dated April 13, 2017, OWCP denied appellant’s claim. It determined that she
had not submitted rationalized medical evidence establishing causal relationship between a
diagnosed medical condition and the accepted employment incident.
In an April 13, 2017 report, Mr. Walker noted that appellant developed left knee pain
approximately one month prior. He indicated that she worked for the employing establishment
and was stepping into a mail truck to get some mail on February 15, 2017, when her left leg locked
up, she felt a pop, and experienced pain. Mr. Walker assessed appellant with knee joint pain. He
noted that she had a left knee medial meniscus tear with associated bone contusion of the media
tibial plateau. Mr. Walker noted that appellant was unable to perform her activities of daily living
2

Dr. Olson and physician assistant James Walker misidentify the date of injury on the report.

2

or work, and that surgery was indicated. He indicated that a left knee arthroscopic procedure with
medial meniscectomy was scheduled for April 14, 2017.
On May 8, 2017 appellant requested a telephone hearing before an OWCP hearing
representative.
On May 12, 2017 appellant submitted Mr. Jenks’ full March 31, 2017 Form CA-16 which
contained a countersignature of Dr. Olson as well as a copy of the March 6, 2017 report originally
signed by Dr. Olson.
On April 14, 2017 Dr. Edwin Wyman, a Board-certified orthopedic surgeon, listed
appellant’s diagnoses as medial meniscus tear of left knee and degenerative joint disease left knee.
He performed a left knee arthroscopy with partial medial meniscectomy with debridement.
On July 25, 2017 OWCP received hospital records dated March 3, 2017. These records
noted appellant’s history of injury. Dr. Randall H. Gehl, a Board-certified radiologist, interpreted
an x-ray of her left knee as showing no joint effusion, no fracture, and moderate osteopenia.
During the hearing held on September 26, 2017, appellant testified that she lived in rural
Colorado and she was usually only able to seek treatment from a physician assistant. The hearing
representative indicated that she was keeping the record open for 30 days so that appellant could
submit relevant medical evidence. Appellant resubmitted the operative report dated April 14, 2017
and a light-duty activity restriction form dated May 25, 2017 which noted incapacity from April 13
to May 24, 2017.
By decision dated November 7, 2017, the hearing representative affirmed the denial of
appellant’s claim. She determined that although appellant established that the incident occurred
as alleged and that she had been diagnosed with a medical condition, she failed to establish causal
relationship between the accepted employment incident and the medical diagnosis.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a personal
3

Supra note 1.

4

S.S., Docket No. 16-1760 (issued January 23, 2018).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

3

injury.6 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to the accepted February 16, 2017 employment incident.
On March 6, 2017 Dr. Olson diagnosed a probable bucket handle tear of appellant’s left
knee meniscus and Dr. Wyman performed a left knee arthroscopy on April 14, 2017. However,
neither of these physicians offered a rationalized opinion that the accepted employment incident
caused appellant’s left knee condition. Medical opinion evidence that does not offer an opinion
regarding the cause of an employee’s condition is of limited value on the issue of causal
relationship.11
Appellant also submitted diagnostic studies interpreted by Dr. Messeril, Dr. Sanders, and
Dr. Gehl in support of her claim. The Board has held that diagnostic studies are of limited
probative value as they do not address whether the employment incident caused any of the
diagnosed conditions.12

6

John J. Carlone, 41 ECAB 354 (1989).

7

Shirley Temple, 48 ECAB 404, 407 (1997).

8

E.J., Docket No. 18-0207 (issued July 13, 2018); A.D., Docket No. 149 (2006).

9

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2008).

10

I.J., 58 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

See C.L., Docket No. 17-0354 (issued July 10, 2018); J.S., Docket No. 17-1039 (issued October 6, 2017).

4

In support of her claim, appellant also submitted notes from physician assistants and a
nurse practitioner.13 Nurse practitioners14 and physician assistants15 are not considered physicians
as defined under FECA, and their opinions are therefore of no probative medical value
The Board finds that medical evidence of record is insufficient to establish that appellant
sustained a traumatic injury as a result of the February 16, 2017 employment incident. Causal
relationship is a medical question that must be established by probative medical opinion from a
physician.16 The mere fact that work activities may produce symptoms revelatory of an underlying
condition does not raise an inference of the employment relation. Such a relationship must be
shown by rationalized medical evidence which establishes a causal relation based upon a specific
and accurate history of employment conditions which are alleged to have caused or exacerbated a
disabling condition.17
On appeal, appellant contends that she has submitted evidence of a medical diagnosis and
that she was working at the time she injured her knee. However, as discussed, her claim was
denied based on her failure to establish a causal relationship between the accepted employment
incident and the medical diagnosis.18
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor the
belief that her condition was caused, precipitated, or aggravated by her employment is sufficient
to establish causal relationship.19 No matter how sincere her belief that an injury was sustained as
a result of her federal duties, causal relationship must be established by rationalized medical
opinion evidence and she failed to submit such evidence.20
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

13

5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
14

D.C., Docket No. 16-1457 (issued May 18, 2017).

15

V.C., Docket No. 16-0542 (issued April 19, 2016); Allen C. Hundley, 53 ECAB 551 (2002).

16

M.B., Docket No. 16-1188 (issued January 10, 2017).

17

Patricia J. Bolleter, 40 ECAB 373 (1988).

18

Appellant submitted new evidence to the Board on appeal. The Board’s jurisdiction is limited to the evidence
that was before OWCP at the time of its final decision. Therefore, the Board is precluded from considering this new
evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C.
Campbell, 5 ECAB 35, 36 n.2 (1952).
19

R.B., Docket No. 15-1652 (issued October 9, 2015).

20

Id.

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury to her
left knee casually related to the accepted February 16, 2017 employment incident.21
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated November 7, 2017 is affirmed.
Issued: November 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

21

The Board notes that the employing establishment issued a Form CA-16 Authorization for Medical Treatment.
A properly completed CA-16 form authorization may constitute a contract for payment of medical expenses to a
medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003).

6

